Concurring Opinion.
Jordan, J.
—While I fully concur in the opinion of the court in the matter herein, nevertheless, striking the brief of attorney’s client from the files in its effect operates more to punish the client than the attorney. In my opinion the offender should be required to purge himself of contempt.
This is not the first time that the attorney in question, in his brief filed in this court in cases in which the railroad company which he represents was a party, has expressed himself in a contemptuous manner, and both he and said company should now be admonished that a repetition in the future of a like offense will be dealt with as it deserves.